Citation Nr: 0905667	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder rotator cuff tendonitis and mild 
osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative spinal stenosis, spondylosis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1986 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in St. Petersburg, Florida, which granted service 
connection for right shoulder rotator cuff tendonitis and 
mild osteoarthritis, and for degenerative spinal stenosis, 
spondylosis and degenerative disc disease of the cervical 
spine, assigning a 10 percent initial disability rating for 
each.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a December 18, 2008, hearing 
before a Travel section of the Board.  He sent a letter which 
was received by the RO on December 16, 2008, requesting a 
postponement of the hearing.  As the veteran requested the 
postponement prior to the day the hearing was scheduled, and 
has not been provided a hearing in accordance with his 
request, it is appropriate to remand this case for due 
process reasons.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, and notify 
her of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

